Case 1:20-cr-00301-PKC Document 60 Filed 08/18/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

re x
UNITED STATES OF AMERICA
PROTECTIVE ORDER
- Vv. -
20 Cr. 301 (PKC)
HUMBERTO RODRIGUEZ,
VICTOR RODRIGUEZ, and
ANDRES BELLO,
Defendants.
wee eee ee ee ee ee ee ee ee ee ee ee ee ee es x

P. KEVIN CASTEL, District Judge:

WHEREAS, HUMBERTO RODRIGUEZ, VICTOR RODRIGUEZ, and
ANDRES BELLO, the defendants, have made a request for certain records and papers used in
connection with the constitution of the Master and Qualified Jury Wheels in the United States
District Court for the Southern District of New York (the “Jury Records”), pursuant to the Fifth
and Sixth Amendments to the United States Constitution and the Jury Selection and Service Act,
28 U.S.C. §§ 1867(a) and (fh);

WHEREAS, the Jury Administrator of the Southern District of New York (the
“Jury Administrator”) has indicated that certain Jury Records reveal personal identifying
information that would be burdensome to redact (“Sensitive Information”);

WHEREAS, in the interest of expediting the process by which the defendants
receive the Jury Records pursuant to the parties’ agreement (see Dkt. No. 50), the defendants, by
their attorneys, Jennifer E. Willis, Esq., Ariel Werner, Esq., and Bobbi Sternheim, Esq. for

Humberto Rodriguez; Elizabeth Macedonio, Esq., and Peter Enrique Quijano, Esq. for Victor

 
Case 1:20-cr-00301-PKC Document 60 Filed 08/18/20 Page 2 of 6

Rodriguez; and Donna Newman, Esq. and Richard Jasper, Esq. for Andres Bello (“Defense
Counsel”), consent to the entry of this Order;

WHEREAS, pursuant to 28 U.S.C. § 1867(f) and subject to the additional
limitations set forth below, the Jury Records provided to the parties shall not be disclosed to third
parties except “as may be necessary in the preparation or presentation of a motion” under 28
U.S.C. § 1867(a), (b), or (c);

IT IS ORDERED that, pursuant to 28 U.S.C. § 1867(f) and consistent with the
additional limitations set forth in this Protective Order, the parties shall be allowed to inspect,
reproduce, and copy the Jury Records at all reasonable times during the preparation and
pendency of a motion under 28 U.S.C. § 1867(a), (b), or (c);

IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1867(), any person
who discloses the Jury Records in violation of 28 U.S.C. § 1867(£) shall be subject to potential
penalties as set forth in that provision;

IT 18 FURTHER ORDERED that each of the individuals to whom disclosure of
the Jury Records is made (including anyone providing legal, investigative, secretarial,
technological, clerical, paralegal, or other support services in connection with this criminal
action and who is employed by, engaged by, advising or otherwise working at the direction of
the parties, as well as any students or interns working for counsel) shall be provided a copy of
this Protective Order by counsel; shall be advised by counsel of the terms and conditions and
legal ramifications of this Protective Order, including that he or she shal! not further disseminate
or discuss the Jury Records and must follow the terms of this Protective Order, and that the Court
can enforce the Protective Order against the person to whom the Jury Records are disclosed; and

shall confirm to counsel that he or she will abide by the terms of the Protective Order;
Case 1:20-cr-00301-PKC Document 60 Filed 08/18/20 Page 3 of 6

IT IS FURTHER ORDERED that all Jury Records are to be provided to the
defendant, and used by Defense Counsel, solely for the purpose of allowing the defendant to
prepare a motion under 28 U.S.C. § 1867, and that none of the Jury Records shall be used in any
manner nor disseminated to any other third party in a manner that is inconsistent with the
preceding paragraphs;

IT IS FURTHER ORDERED that, at the conclusion of this case, Defense Counsel
shall return to the Jury Administrator all copies of the Jury Records provided in this case,
together with any and all copies thereof, or shall take all reasonably practicable steps to destroy
such records, together with any and all copies thereof, which destruction Defense Counsel shall

verify in writing;
Case 1:20-cr-00301-PKC Document 60 Filed 08/18/20 Page 4 of 6

IT IS FURTHER ORDERED that, the provisions of this Protective Order shail

not be construed as preventing the disclosure of any information in any motion made under 28

U.S.C. § 1867, provided that redactions are made pursuant to Fed. R. Crim. P. 49.1 and ECF

Rules & Instructions prior to any public filing.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

by: hy { ) 4
Nicholas W. Chtuchiolo / Peter J. Davis

Assistant United States Attorneys

Sennifer Willis, Esq., Bobbi Sternheim, Esq.
Counsel for Humberto Rodriguez.

 

 

Elizabeth Macedonio, Esq., Peter Quijano, Esq.
Counsel for Victor Rodriguez

 

Kenneth Montgomery, Esq., Richard Jasper, Esq.

Counsel for Andres Bello
SO ORDERED:

Dated: New York, New York
August, 2020

 

THE HONGRABLE P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

Date:

Date:

Date:

Date:

August 12, 2020 —

Aug 12, 2020
Case 1:20-cr-00301-PKC Document 60 Filed 08/18/20 Page 5 of 6

IT IS FURTHER ORDERED that, the provisions of this Protective Order shall
not be construed as preventing the disclosure of any information in any motion made under 28
U.S.C. § 1867, provided that redactions are made pursuant to Fed. R. Crim. P. 49.1 and ECF

Rules & Instructions prior to any public filing.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

by: VJ { ( Date:
Nicholas W. Chiuchiolo / Peter J. Davis

Assistant United States Attorneys

Date:

 

Jennifer Willis, Esq., Bobbi Stemheim, Esq.
Counsel for Humberto Rodriguez

7
Elizabeth Macedonio, Esq., Peter Quijano, Esq.
Counsel for Victor Rodriguez

 

 

 

Date:
Kenneth Montgomery, Esq., Richard Jasper, Esq.
Counsel for Andres Bello

50 ORDERED:

Dated: New York, New York
August __, 2020

 

THE HONORABLE P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE
Case 1:20-cr-00301-PKC Document 60 Filed 08/18/20 Page 6 of 6

IT IS FURTHER ORDERED that, the provisions of this Protective Order shail
not be construed as preventing the disclosure of any information in any motion made under 28
U.S.C. § 1867, provided that redactions are made pursuant to Fed. R. Crim. P. 49.1 and ECF

Rules & Instructions prior to any public filing.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attomey

by: = . Date:
Nickolas W. Chiuchiolo / Peter J, Davis
Assistant United States Attomeys

Date:

 

Jennifer Willis, Esq., Bobbi Sternheim, Esq.
Counsel for Humberto Rodriguez

Date:

 

Elizabeth Macedonio, Esq., Peter Quijano, Esq.
Counsel for Victor Rodriguez

LV 4 [Va pate: ¢/,, (vo

Kenneth Montgomery, Esq., Richa t, Esq.
Counsel for Andres Bello

 

SO ORDERED:

Dated: New York,New York
August LE 2020

a a é .

THE TIONORABLE P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

  
 
